UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21460 Pioneer Series Trust II (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:December 31 Date of reporting period:July 1, 2013 to June 30, 2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Series Trust II By (Signature and Title)/s/ Mark D. Goodwin Mark D. Goodwin, Executive Vice President DateAugust 20, 2014 Pioneer AMT - Free Municipal Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Pioneer Select Mid Cap Growth Fund ACTAVIS PLC Ticker: ACT Security ID: G0083B108 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul M. Bisaro For For Management 1b Elect Director James H. Bloem For For Management 1c Elect Director Christopher W. Bodine For For Management 1d Elect Director Tamar D. Howson For For Management 1e Elect Director John A. King For For Management 1f Elect Director Catherine M. Klema For For Management 1g Elect Director Jiri Michal For For Management 1h Elect Director Sigurdur Olafsson For For Management 1i Elect Director Patrick J. O'Sullivan For For Management 1j Elect Director Ronald R. Taylor For For Management 1k Elect Director Andrew L. Turner For For Management 1l Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Sustainability Against Abstain Shareholder ACTAVIS PLC Ticker: ACT Security ID: G0083B108 Meeting Date: JUN 17, 2014 Meeting Type: Special Record Date: MAY 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management ACTAVIS, INC. Ticker: ACT Security ID: 00507K103 Meeting Date: SEP 10, 2013 Meeting Type: Special Record Date: JUL 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Approve Creation of Distributable For For Management Reserves 3 Advisory Vote on Golden Parachutes For For Management 4 Adjourn Meeting For For Management AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 16, 2014 Meeting Type: Annual Record Date: APR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel T. Byrne For For Management 1b Elect Director Dwight D. Churchill For For Management 1c Elect Director Niall Ferguson For For Management 1d Elect Director Sean M. Healey For For Management 1e Elect Director Harold J. Meyerman For For Management 1f Elect Director William J. Nutt For For Management 1g Elect Director Tracy P. Palandjian For For Management 1h Elect Director Rita M. Rodriguez For For Management 1i Elect Director Patrick T. Ryan For For Management 1j Elect Director Jide J. Zeitlin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 19, 2014 Meeting Type: Annual Record Date: JAN 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Heidi Fields For For Management 1.2 Elect Director A. Barry Rand For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AIRGAS, INC. Ticker: ARG Security ID: 009363102 Meeting Date: AUG 06, 2013 Meeting Type: Annual Record Date: JUN 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John P. Clancey For For Management 1.2 Elect Director Richard C. Ill For For Management 1.3 Elect Director Ted B. Miller, Jr. For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder AKAMAI TECHNOLOGIES, INC. Ticker: AKAM Security ID: 00971T101 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Monte Ford For For Management 1.2 Elect Director Frederic Salerno For For Management 1.3 Elect Director Steven Scopellite For For Management 1.4 Elect Director Bernardus Verwaayen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors None For Shareholder ALIGN TECHNOLOGY, INC. Ticker: ALGN Security ID: 016255101 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph Lacob For For Management 1.2 Elect Director C. Raymond Larkin, Jr. For For Management 1.3 Elect Director George J. Morrow For For Management 1.4 Elect Director David C. Nagel For For Management 1.5 Elect Director Thomas M. Prescott For For Management 1.6 Elect Director Andrea L. Saia For For Management 1.7 Elect Director Greg J. Santora For For Management 1.8 Elect Director Warren S. Thaler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALKERMES PLC Ticker: ALKS Security ID: G01767105 Meeting Date: AUG 01, 2013 Meeting Type: Annual Record Date: JUN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David W. Anstice For For Management 1.2 Elect Director Robert A. Breyer For For Management 1.3 Elect Director Wendy L. Dixon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Change Location of Annual Meeting For For Management 5 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration ALKERMES PLC Ticker: ALKS Security ID: G01767105 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul J. Mitchell For For Management 1.2 Elect Director Richard F. Pops For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Change Location of Annual Meeting For For Management 4 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Amend Omnibus Stock Plan For Against Management ALLIANCE DATA SYSTEMS CORPORATION Ticker: ADS Security ID: 018581108 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce K. Anderson For For Management 1.2 Elect Director Roger H. Ballou For For Management 1.3 Elect Director Lawrence M. Benveniste For For Management 1.4 Elect Director D. Keith Cobb For For Management 1.5 Elect Director E. Linn Draper, Jr. For For Management 1.6 Elect Director Kenneth R. Jensen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERICAN AIRLINES GROUP INC. Ticker: AAL Security ID: 02376R102 Meeting Date: JUN 04, 2014 Meeting Type: Annual Record Date: APR 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James F. Albaugh For For Management 1b Elect Director Jeffrey D. Benjamin For For Management 1c Elect Director John T. Cahill For For Management 1d Elect Director Michael J. Embler For For Management 1e Elect Director Matthew J. Hart For For Management 1f Elect Director Alberto Ibarguen For For Management 1g Elect Director Richard C. Kraemer For For Management 1h Elect Director Denise M. O'Leary For For Management 1i Elect Director W. Douglas Parker For For Management 1j Elect Director Ray M. Robinson For For Management 1k Elect Director Richard P. Schifter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AON PLC Ticker: AON Security ID: G0408V102 Meeting Date: JUN 24, 2014 Meeting Type: Annual Record Date: APR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lester B. Knight For For Management 1.2 Elect Director Gregory C. Case For For Management 1.3 Elect Director Fulvio Conti For For Management 1.4 Elect Director Cheryl A. Francis For For Management 1.5 Elect Director Edgar D. Jannotta For For Management 1.6 Elect Director James W. Leng For For Management 1.7 Elect Director J. Michael Losh For For Management 1.8 Elect Director Robert S. Morrison For For Management 1.9 Elect Director Richard B. Myers For For Management 1.10 Elect Director Richard C. Notebaert For For Management 1.11 Elect Director Gloria Santona For For Management 1.12 Elect Director Carolyn Y. Woo For For Management 2 Accept Financial Statements and For For Management Statutory Reports 3 Ratify Ernst and Young LLP as Aon's For For Management Auditors 4 Ratify Ernst and Young LLP as Aon's U. For For Management K. Statutory Auditor 5 Authorize Board to Fix Remuneration of For For Management Internal Statutory Auditor 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Remuneration Policy For For Management 8 Advisory Vote to Ratify Directors' For For Management Remuneration Report 9 Amend Omnibus Stock Plan For For Management 10 Authorize Share Repurchase Program For For Management APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 04, 2014 Meeting Type: Annual Record Date: JAN 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aart J. de Geus For For Management 1b Elect Director Gary E. Dickerson For For Management 1c Elect Director Stephen R. Forrest For For Management 1d Elect Director Thomas J. Iannotti For For Management 1e Elect Director Susan M. James For For Management 1f Elect Director Alexander A. Karsner For For Management 1g Elect Director Gerhard H. Parker For For Management 1h Elect Director Dennis D. Powell For For Management 1i Elect Director Willem P. Roelandts For For Management 1j Elect Director James E. Rogers For For Management 1k Elect Director Michael R. Splinter For For Management 1l Elect Director Robert H. Swan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Bylaws Call Special Meetings Against For Shareholder ASPEN TECHNOLOGY, INC. Ticker: AZPN Security ID: 045327103 Meeting Date: DEC 05, 2013 Meeting Type: Annual Record Date: OCT 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Whelan, Jr. For For Management 1.2 Elect Director Donald P. Casey For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ATMEL CORPORATION Ticker: ATML Security ID: 049513104 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven Laub For For Management 1.2 Elect Director Tsung-Ching Wu For For Management 1.3 Elect Director David Sugishita For For Management 1.4 Elect Director Papken Der Torossian For For Management 1.5 Elect Director Jack L. Saltich For For Management 1.6 Elect Director Charles Carinalli For For Management 1.7 Elect Director Edward Ross For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AVAGO TECHNOLOGIES LIMITED Ticker: AVGO Security ID: Y0486S104 Meeting Date: APR 09, 2014 Meeting Type: Annual Record Date: FEB 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hock E. Tan For For Management 1b Elect Director John T. Dickson For For Management 1c Elect Director James V. Diller For For Management 1d Elect Director Lewis C. Eggebrecht For For Management 1e Elect Director Bruno Guilmart For For Management 1f Elect Director Kenneth Y. Hao For For Management 1g Elect Director Justine F. Lien For For Management 1h Elect Director Donald Macleod For For Management 1i Elect Director Peter J. Marks For For Management 2 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors and Authorize Board to Fix Their Remuneration 3 Approve Cash Compensation to Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Approve Issuance of Shares with or For For Management without Preemptive Rights 6 Approve Repurchase of up to 10 Percent For For Management of Issued Capital 7 Approve Omnibus Stock Plan For Against Management 8 Approve or Amend Severance For For Management Agreements/Change-in-Control Agreements with Hock E. Tan BANKUNITED, INC. Ticker: BKU Security ID: 06652K103 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tere Blanca For For Management 1.2 Elect Director Sue M. Cobb For Withhold Management 1.3 Elect Director Eugene F. DeMark For Withhold Management 1.4 Elect Director Michael J. Dowling For Withhold Management 1.5 Elect Director John A. Kanas For For Management 1.6 Elect Director Douglas J. Pauls For For Management 1.7 Elect Director Rajinder P. Singh For For Management 1.8 Elect Director Sanjiv Sobti For For Management 1.9 Elect Director A. Robert Towbin For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management BASIC ENERGY SERVICES, INC. Ticker: BAS Security ID: 06985P100 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: APR 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James S. D'Agostino, Jr. For For Management 1.2 Elect Director Kenneth V. Huseman For For Management 1.3 Elect Director Thomas P. Moore, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BRINKER INTERNATIONAL, INC. Ticker: EAT Security ID: 109641100 Meeting Date: NOV 07, 2013 Meeting Type: Annual Record Date: SEP 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph M. DePinto For For Management 1.2 Elect Director Harriet Edelman For For Management 1.3 Elect Director Michael A. George For For Management 1.4 Elect Director William T. Giles For For Management 1.5 Elect Director Gerardo I. Lopez For For Management 1.6 Elect Director Jon L. Luther For For Management 1.7 Elect Director John W. Mims For For Management 1.8 Elect Director George R. Mrkonic For For Management 1.9 Elect Director Rosendo G. Parra For For Management 1.10 Elect Director Wyman T. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management BRUKER CORPORATION Ticker: BRKR Security ID: 116794108 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen W. Fesik For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CABOT OIL & GAS CORPORATION Ticker: COG Security ID: 127097103 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Dan O. Dinges For For Management 1b Elect Director James R. Gibbs For For Management 1c Elect Director Robert L. Keiser For For Management 1d Elect Director W. Matt Ralls For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management 5 Approve Omnibus Stock Plan For For Management 6 Report on Political Contributions Against Abstain Shareholder CADENCE DESIGN SYSTEMS, INC. Ticker: CDNS Security ID: 127387108 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan L. Bostrom For For Management 1.2 Elect Director James D. Plummer For For Management 1.3 Elect Director Alberto For For Management Sangiovanni-Vincentelli 1.4 Elect Director George M. Scalise For For Management 1.5 Elect Director John B. Shoven For For Management 1.6 Elect Director Roger S. Siboni For For Management 1.7 Elect Director Young K. Sohn For For Management 1.8 Elect Director Lip-Bu Tan For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management CARMAX, INC. Ticker: KMX Security ID: 143130102 Meeting Date: JUN 23, 2014 Meeting Type: Annual Record Date: APR 15, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald E. Blaylock For For Management 1.2 Elect Director Thomas J. Folliard For For Management 1.3 Elect Director Rakesh Gangwal For For Management 1.4 Elect Director Jeffrey E. Garten For For Management 1.5 Elect Director Shira Goodman For For Management 1.6 Elect Director W. Robert Grafton For For Management 1.7 Elect Director Edgar H. Grubb For For Management 1.8 Elect Director Mitchell D. Steenrod For For Management 1.9 Elect Director Thomas G. Stemberg For For Management 1.10 Elect Director William R. Tiefel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CARTER'S, INC. Ticker: CRI Security ID: 146229109 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy Woods Brinkley For For Management 1b Elect Director Michael D. Casey For For Management 1c Elect Director A. Bruce Cleverly For For Management 1d Elect Director Jevin S. Eagle For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CATAMARAN CORPORATION Ticker: CTRX Security ID: 148887102 Meeting Date: MAY 13, 2014 Meeting Type: Annual/Special Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Thierer For For Management 1.2 Elect Director Peter J. Bensen For For Management 1.3 Elect Director Steven D. Cosler For For Management 1.4 Elect Director William J. Davis For For Management 1.5 Elect Director Steven B. Epstein For For Management 1.6 Elect Director Betsy D. Holden For For Management 1.7 Elect Director Karen L. Katen For For Management 1.8 Elect Director Harry M. Kraemer For For Management 1.9 Elect Director Anthony Masso For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration CHARLES RIVER LABORATORIES INTERNATIONAL, INC. Ticker: CRL Security ID: 159864107 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Foster For For Management 1.2 Elect Director Robert J. Bertolini For For Management 1.3 Elect Director Stephen D. Chubb For For Management 1.4 Elect Director Deborah T. Kochevar For For Management 1.5 Elect Director George E. Massaro For For Management 1.6 Elect Director George M. Milne, Jr. For For Management 1.7 Elect Director C. Richard Reese For For Management 1.8 Elect Director Craig B. Thompson For For Management 1.9 Elect Director Richard F. Wallman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CHART INDUSTRIES, INC. Ticker: GTLS Security ID: 16115Q308 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel F. Thomas For For Management 1.2 Elect Director W. Douglas Brown For For Management 1.3 Elect Director Richard E. Goodrich For For Management 1.4 Elect Director Terrence J. Keating For For Management 1.5 Elect Director Steven W. Krablin For For Management 1.6 Elect Director Michael W. Press For For Management 1.7 Elect Director Elizabeth G. Spomer For For Management 1.8 Elect Director Thomas L. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management CHICAGO BRIDGE & IRON COMPANY N.V. Ticker: CBI Security ID: 167250109 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James H. Miller For For Management 2a Elect Director James R. Bolch For For Management 2b Elect Director Larry D. McVay For For Management 2c Elect Director Marsha C. Williams For For Management 3 Elect Management Board Member Nominee For For Management from Chicago Bridge & Iron Company B.V. or Lealand Finance Company B.V. 4 Advisory Vote to Ratify Named For For Management Executive Officers Compensation 5 Adopt Financial Statements and For For Management Statutory Reports 6 Approve Financial Statements, For For Management Allocation of Income and Dividends of $0.20 per Share, and Discharge Directors 7 Approve Discharge of Management Board For For Management 8 Approve Discharge of Supervisory Board For For Management 9 Ratify Ernst & Young LLP as Auditors For For Management 10 Amend Omnibus Stock Plan For For Management 11 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 12 Grant Board Authority to Issue Shares For For Management 13 Approve Remuneration of Supervisory For Against Management Board CHIPOTLE MEXICAN GRILL, INC. Ticker: CMG Security ID: 169656105 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Charlesworth For For Management 1.2 Elect Director Monty Moran For For Management 1.3 Elect Director Kimbal Musk For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Report on Sustainability Against Abstain Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder CIMAREX ENERGY CO. Ticker: XEC Security ID: 171798101 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Hentschel For For Management 1.2 Elect Director Thomas E. Jorden For For Management 1.3 Elect Director Floyd R. Price For For Management 1.4 Elect Director L. Paul Teague For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management COMMVAULT SYSTEMS, INC. Ticker: CVLT Security ID: 204166102 Meeting Date: AUG 21, 2013 Meeting Type: Annual Record Date: JUL 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Armando Geday For For Management 1.2 Elect Director F. Robert Kurimsky For For Management 1.3 Elect Director David F. Walker For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONAGRA FOODS, INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 27, 2013 Meeting Type: Annual Record Date: JUL 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Stephen G. Butler For For Management 1.3 Elect Director Steven F. Goldstone For For Management 1.4 Elect Director Joie A. Gregor For For Management 1.5 Elect Director Rajive Johri For For Management 1.6 Elect Director W.G. Jurgensen For For Management 1.7 Elect Director Richard H. Lenny For For Management 1.8 Elect Director Ruth Ann Marshall For For Management 1.9 Elect Director Gary M. Rodkin For For Management 1.10 Elect Director Andrew J. Schindler For For Management 1.11 Elect Director Kenneth E. Stinson For For Management 2 Ratification Of The Appointment Of For For Management Independent Auditor 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Vote Counting to Exclude Against Against Shareholder Abstentions COSTAR GROUP, INC. Ticker: CSGP Security ID: 22160N109 Meeting Date: JUN 02, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Klein For For Management 1.2 Elect Director Andrew C. Florance For For Management 1.3 Elect Director David Bonderman For For Management 1.4 Elect Director Michael J. Glosserman For For Management 1.5 Elect Director Warren H. Haber For For Management 1.6 Elect Director John W. Hill For For Management 1.7 Elect Director Christopher J. Nassetta For For Management 1.8 Elect Director David J. Steinberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CUBIST PHARMACEUTICALS, INC. Ticker: CBST Security ID: 229678107 Meeting Date: JUN 03, 2014 Meeting Type: Annual Record Date: APR 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Bonney For For Management 1.2 Elect Director Jane Henney For For Management 1.3 Elect Director Leon Moulder, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Approve Omnibus Stock Plan For For Management 6 Ratify Auditors For For Management DELEK US HOLDINGS, INC. Ticker: DK Security ID: 246647101 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Erza Uzi Yemin For For Management 1.2 Elect Director William J. Finnerty For For Management 1.3 Elect Director Carlos E. Jorda For For Management 1.4 Elect Director Charles H. Leonard For For Management 1.5 Elect Director Philip L. Maslowe For For Management 1.6 Elect Director Shlomo Zohar For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 27, 2014 Meeting Type: Annual Record Date: MAY 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Anderson For For Management 1b Elect Director Edward H. Bastian For For Management 1c Elect Director Roy J. Bostock For For Management 1d Elect Director John S. Brinzo For For Management 1e Elect Director Daniel A. Carp For For Management 1f Elect Director David G. DeWalt For For Management 1g Elect Director William H. Easter, III For For Management 1h Elect Director Mickey P. Foret For For Management 1i Elect Director Shirley C. Franklin For For Management 1j Elect Director David R. Goode For For Management 1k Elect Director George N. Mattson For For Management 1l Elect Director Paula Rosput Reynolds For For Management 1m Elect Director Kenneth C. Rogers For For Management 1n Elect Director Kenneth B. Woodrow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Increase in Size of Board For For Management 5 Stock Retention/Holding Period Against Against Shareholder DIANA SHIPPING INC. Ticker: DSX Security ID: Y2066G104 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Boris Nachamkin as Director For For Management 1.2 Elect Apostolos Kontoyannis as Director For For Management 2 Ratify Ernst & Young (Hellas) as For For Management Auditors DICK'S SPORTING GOODS, INC. Ticker: DKS Security ID: 253393102 Meeting Date: JUN 11, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacqualyn A. Fouse For For Management 1.2 Elect Director Lawrence J. Schorr For For Management 1.3 Elect Director Edward W. Stack For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DISCOVER FINANCIAL SERVICES Ticker: DFS Security ID: 254709108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Aronin For For Management 1.2 Elect Director Mary K. Bush For For Management 1.3 Elect Director Gregory C. Case For For Management 1.4 Elect Director Candace H. Duncan For For Management 1.5 Elect Director Cynthia A. Glassman For For Management 1.6 Elect Director Richard H. Lenny For For Management 1.7 Elect Director Thomas G. Maheras For For Management 1.8 Elect Director Michael H. Moskow For For Management 1.9 Elect Director David W. Nelms For For Management 1.10 Elect Director Mark A. Thierer For For Management 1.11 Elect Director Lawrence A. Weinbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management DISCOVERY COMMUNICATIONS, INC. Ticker: DISCA Security ID: 25470F104 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert R. Bennett For Withhold Management 1.2 Elect Director John C. Malone For Withhold Management 1.3 Elect Director David M. Zaslav For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DOLLAR GENERAL CORPORATION Ticker: DG Security ID: 256677105 Meeting Date: MAY 29, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Warren F. Bryant For For Management 1b Elect Director Michael M. Calbert For For Management 1c Elect Director Sandra B. Cochran For For Management 1d Elect Director Richard W. Dreiling For For Management 1e Elect Director Patricia D. Fili-Krushel For For Management 1f Elect Director William C. Rhodes, III For For Management 1g Elect Director David B. Rickard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DOLLAR TREE, INC. Ticker: DLTR Security ID: 256746108 Meeting Date: JUN 19, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arnold S. Barron For For Management 1.2 Elect Director Macon F. Brock, Jr. For For Management 1.3 Elect Director Mary Anne Citrino For For Management 1.4 Elect Director H. Ray Compton For For Management 1.5 Elect Director Conrad M. Hall For For Management 1.6 Elect Director Lemuel E. Lewis For For Management 1.7 Elect Director J. Douglas Perry For For Management 1.8 Elect Director Bob Sasser For For Management 1.9 Elect Director Thomas A. Saunders III For For Management 1.10 Elect Director Thomas E. Whiddon For For Management 1.11 Elect Director Carl P. Zeithaml For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require a Majority Vote for the Against For Shareholder Election of Directors DOMINION RESOURCES, INC. Ticker: D Security ID: 25746U109 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William P. Barr For For Management 1.2 Elect Director Peter W. Brown For For Management 1.3 Elect Director Helen E. Dragas For For Management 1.4 Elect Director James O. Ellis, Jr. For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director John W. Harris For Against Management 1.7 Elect Director Mark J. Kington For For Management 1.8 Elect Director Pamela J. Royal For For Management 1.9 Elect Director Robert H. Spilman, Jr. For For Management 1.10 Elect Director Michael E. Szymanczyk For For Management 1.11 Elect Director David A. Wollard For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Financial and Physical Risks Against Abstain Shareholder of Climate Change 7 Report on Methane Emissions Management Against Abstain Shareholder and Reduction Targets 8 Report on Lobbying Payments and Policy Against Abstain Shareholder 9 Report on Environmental Impacts of Against Abstain Shareholder Biomass and Assess Risks 10 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations DOMTAR CORPORATION Ticker: UFS Security ID: 257559203 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Giannella Alvarez For For Management 1.2 Elect Director Robert E. Apple For For Management 1.3 Elect Director Louis P. Gignac For For Management 1.4 Elect Director David J. Illingworth For For Management 1.5 Elect Director Brian M. Levitt For For Management 1.6 Elect Director David G. Maffucci For For Management 1.7 Elect Director Robert J. Steacy For For Management 1.8 Elect Director Pamela B. Strobel For For Management 1.9 Elect Director Denis Turcotte For For Management 1.10 Elect Director John D. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DUNKIN' BRANDS GROUP, INC. Ticker: DNKN Security ID: 265504100 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Hines For For Management 1.2 Elect Director Joseph Uva For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Report on Nanomaterial Product Safety Against Abstain Shareholder EAGLE MATERIALS INC. Ticker: EXP Security ID: 26969P108 Meeting Date: AUG 07, 2013 Meeting Type: Annual Record Date: JUN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Robert L. Clarke For For Management 1B Elect Director Martin M. Ellen For For Management 1C Elect Director Steven R. Rowley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fred D. Anderson For For Management 1.2 Elect Director Edward W. Barnholt For For Management 1.3 Elect Director Scott D. Cook For For Management 1.4 Elect Director John J. Donahoe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Provide Right to Act by Written Consent Against For Shareholder 6 Vote on Company's Spin Off (Withdrawn) None None Shareholder EDWARDS LIFESCIENCES CORPORATION Ticker: EW Security ID: 28176E108 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John T. Cardis For For Management 1b Elect Director David E.I. Pyott For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management 6 Provide Right to Act by Written Consent Against For Shareholder ENDOLOGIX, INC. Ticker: ELGX Security ID: 29266S106 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel Lemaitre For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management EQT CORPORATION Ticker: EQT Security ID: 26884L109 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 05, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Margaret K. Dorman For For Management 1.2 Elect Director David L. Porges For For Management 1.3 Elect Director James E. Rohr For For Management 1.4 Elect Director David S. Shapira For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Approve the Material Terms of For For Management Performance Goals for Purposes of Internal Revenue Code Section 162(m) 5 Ratify Auditors For For Management F5 NETWORKS, INC. Ticker: FFIV Security ID: 315616102 Meeting Date: MAR 13, 2014 Meeting Type: Annual Record Date: JAN 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director A. Gary Ames For For Management 1b Elect Director Stephen Smith For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Erskine B. Bowles For For Management 1.3 Elect Director Susan D. For For Management Desmond-Hellmann 1.4 Elect Director Donald E. Graham For For Management 1.5 Elect Director Reed Hastings For For Management 1.6 Elect Director Sheryl K. Sandberg For For Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For For Management 2 Ratify Auditors For For Management 3 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 4 Report on Lobbying Payments and Policy Against Abstain Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Assess Privacy and Advertising Policy Against Against Shareholder Relating to Childhood Obesity 7 Report on Sustainability Against Abstain Shareholder FINANCIAL ENGINES, INC. Ticker: FNGN Security ID: 317485100 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Blake R. Grossman For For Management 1.2 Elect Director Robert A. Huret For For Management 1.3 Elect Director Jeffrey N. Maggioncalda For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FLOTEK INDUSTRIES, INC. Ticker: FTK Security ID: 343389102 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: MAR 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Chisholm For For Management 1.2 Elect Director L. Melvin Cooper For For Management 1.3 Elect Director Kenneth T. Hern For For Management 1.4 Elect Director L.V. (Bud) McGuire For For Management 1.5 Elect Director John S. Reiland For For Management 1.6 Elect Director Carla S. Hardy For Withhold Management 1.7 Elect Director Ted D. Brown For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management FORTUNE BRANDS HOME & SECURITY, INC. Ticker: FBHS Security ID: 34964C106 Meeting Date: APR 28, 2014 Meeting Type: Annual Record Date: FEB 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director A. D. David Mackay For For Management 1b Elect Director David M. Thomas For For Management 1c Elect Director Norman H. Wesley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FRANCESCA'S HOLDING CORPORATION Ticker: FRAN Security ID: 351793104 Meeting Date: JUL 09, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard Emmett For Withhold Management 1.2 Elect Director Richard Kunes For For Management 1.3 Elect Director Richard Zannino For Withhold Management 2 Ratify Auditors For For Management FRANK'S INTERNATIONAL N.V. Ticker: FI Security ID: N33462107 Meeting Date: NOV 06, 2013 Meeting Type: Special Record Date: OCT 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Gary P. Luquette as Director For For Management 1.2 Elect Michael C. Kearney as Director For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years FURMANITE CORPORATION Ticker: FRM Security ID: 361086101 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles R. Cox For Withhold Management 1.2 Elect Director Sangwoo Ahn For Withhold Management 1.3 Elect Director Kevin R. Jost For Withhold Management 1.4 Elect Director Ralph Patitucci For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management G-III APPAREL GROUP, LTD. Ticker: GIII Security ID: 36237H101 Meeting Date: JUN 10, 2014 Meeting Type: Annual Record Date: APR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Morris Goldfarb For For Management 1.2 Elect Director Sammy Aaron For For Management 1.3 Elect Director Thomas J. Brosig For For Management 1.4 Elect Director Alan Feller For For Management 1.5 Elect Director Jeffrey Goldfarb For For Management 1.6 Elect Director Jeanette Nostra For For Management 1.7 Elect Director Laura Pomerantz For For Management 1.8 Elect Director Allen Sirkin For For Management 1.9 Elect Director Willem van Bokhorst For For Management 1.10 Elect Director Cheryl L. Vitali For For Management 1.11 Elect Director Richard White For For Management 2 Amend Employment Agreement with Morris For For Management Goldfarb 3 Amend Employment Agreement with Sammy For For Management Aaron 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management GARTNER, INC. Ticker: IT Security ID: 366651107 Meeting Date: MAY 29, 2014 Meeting Type: Annual Record Date: APR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Bingle For For Management 1b Elect Director Richard J. Bressler For For Management 1c Elect Director Raul E. Cesan For For Management 1d Elect Director Karen E. Dykstra For For Management 1e Elect Director Anne Sutherland Fuchs For For Management 1f Elect Director William O. Grabe For For Management 1g Elect Director Eugene A. Hall For For Management 1h Elect Director Stephen G. Pagliuca For For Management 1i Elect Director James C. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management GOODRICH PETROLEUM CORPORATION Ticker: GDP Security ID: 382410405 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: APR 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Josiah T. Austin For For Management 1.2 Elect Director Peter D. Goodson For For Management 1.3 Elect Director Gene Washington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Omnibus Stock Plan For For Management GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Report on Lobbying Payments and Policy Against Abstain Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Adopt Policy and Report on Impact of Against Against Shareholder Tax Strategy 8 Require Independent Board Chairman Against Against Shareholder GREEN MOUNTAIN COFFEE ROASTERS, INC. Ticker: GMCR Security ID: 393122106 Meeting Date: MAR 06, 2014 Meeting Type: Annual Record Date: JAN 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Hayes For For Management 1.2 Elect Director A.D. David Mackay For For Management 1.3 Elect Director Michael J. Mardy For For Management 1.4 Elect Director David E. Moran For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Change Company Name For For Management 4 Approve Omnibus Stock Plan For For Management 5 Approve Qualified Employee Stock For For Management Purchase Plan 6 Ratify Auditors For For Management GUIDEWIRE SOFTWARE, INC. Ticker: GWRE Security ID: 40171V100 Meeting Date: DEC 05, 2013 Meeting Type: Annual Record Date: OCT 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Cavoores For For Management 1.2 Elect Director Guy Dubois For For Management 2 Ratify Auditors For For Management GULFPORT ENERGY CORPORATION Ticker: GPOR Security ID: 402635304 Meeting Date: JUL 18, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management GULFPORT ENERGY CORPORATION Ticker: GPOR Security ID: 402635304 Meeting Date: JUN 12, 2014 Meeting Type: Annual Record Date: APR 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael G. Moore For For Management 1.2 Elect Director Donald L. Dillingham For For Management 1.3 Elect Director Craig Groeschel For For Management 1.4 Elect Director David L. Houston For For Management 1.5 Elect Director Michael S. Reddin For For Management 1.6 Elect Director Scott E. Streller For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management HANESBRANDS INC. Ticker: HBI Security ID: 410345102 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bobby J. Griffin For For Management 1.2 Elect Director James C. Johnson For For Management 1.3 Elect Director Jessica T. Mathews For For Management 1.4 Elect Director Robert F. Moran For For Management 1.5 Elect Director J. Patrick Mulcahy For For Management 1.6 Elect Director Ronald L. Nelson For For Management 1.7 Elect Director Richard A. Noll For For Management 1.8 Elect Director Andrew J. Schindler For For Management 1.9 Elect Director Ann E. Ziegler For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HARLEY-DAVIDSON, INC. Ticker: HOG Security ID: 412822108 Meeting Date: APR 26, 2014 Meeting Type: Annual Record Date: FEB 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry K. Allen For For Management 1.2 Elect Director R. John Anderson For For Management 1.3 Elect Director Richard I. Beattie For For Management 1.4 Elect Director Michael J. Cave For For Management 1.5 Elect Director Georges H. Conrades For For Management 1.6 Elect Director Donald A. James For For Management 1.7 Elect Director Sara L. Levinson For For Management 1.8 Elect Director N. Thomas Linebarger For For Management 1.9 Elect Director George L. Miles, Jr. For For Management 1.10 Elect Director James A. Norling For For Management 1.11 Elect Director Keith E. Wandell For For Management 1.12 Elect Director Jochen Zeitz For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require a Majority Vote for the Against For Shareholder Election of Directors HOMEAWAY, INC. Ticker: AWAY Security ID: 43739Q100 Meeting Date: JUN 04, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey D. Brody For For Management 1.2 Elect Director Christopher ('Woody') P. For For Management Marshall 1.3 Elect Director Kevin Krone For For Management 2 Ratify Auditors For For Management ILLUMINA, INC. Ticker: ILMN Security ID: 452327109 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: APR 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel M. Bradbury For For Management 1.2 Elect Director Robert S. Epstein For For Management 1.3 Elect Director Roy A. Whitfield For For Management 1.4 Elect Director Francis A. deSouza For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Jared L. Cohon For For Management 1d Elect Director Gary D. Forsee For For Management 1e Elect Director Edward E. Hagenlocker For For Management 1f Elect Director Constance J. Horner For For Management 1g Elect Director Michael W. Lamach For For Management 1h Elect Director Theodore E. Martin For For Management 1i Elect Director John P. Surma For For Management 1j Elect Director Richard J. Swift For For Management 1k Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Renew Directors' Authority to Issue For For Management Shares 5 Renew Directors' Authority to Issue For For Management Shares for Cash 6 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares JAZZ PHARMACEUTICALS PLC Ticker: JAZZ Security ID: G50871105 Meeting Date: AUG 01, 2013 Meeting Type: Annual Record Date: JUN 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul L. Berns For Against Management 1.2 Elect Director Patrick G. Enright For Against Management 1.3 Elect Director Seamus Mulligan For For Management 1.4 Elect Director Norbert G. Riedel For For Management 2 Ratify Auditors For Against Management 3 Authorize the Company and/or any For For Management Subsidiary of the Company to Make Market Purchases of the Company's Ordinary Shares 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KANSAS CITY SOUTHERN Ticker: KSU Security ID: 485170302 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry R. Davis For For Management 1.2 Elect Director Robert J. Druten For For Management 1.3 Elect Director Rodney E. Slater For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Provide Right to Call Special Meeting For For Management KAPSTONE PAPER AND PACKAGING CORPORATION Ticker: KS Security ID: 48562P103 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Chapman For For Management 1.2 Elect Director Ronald J. Gidwitz For For Management 1.3 Elect Director Matthew Kaplan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management KATE SPADE & COMPANY Ticker: KATE Security ID: 485865109 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bernard W. Aronson For For Management 1.2 Elect Director Lawrence S. Benjamin For For Management 1.3 Elect Director Raul J. Fernandez For For Management 1.4 Elect Director Kenneth B. Gilman For For Management 1.5 Elect Director Nancy J. Karch For For Management 1.6 Elect Director Kenneth P. Kopelman For For Management 1.7 Elect Director Kay Koplovitz For For Management 1.8 Elect Director Craig A. Leavitt For For Management 1.9 Elect Director Deborah J. Lloyd For For Management 1.10 Elect Director Doreen A. Toben For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Other Business For Against Management LAREDO PETROLEUM, INC. Ticker: LPI Security ID: 516806106 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randy A. Foutch For Withhold Management 1.2 Elect Director Peter R. Kagan For Withhold Management 1.3 Elect Director Edmund P. Segner, III For Withhold Management 1.4 Elect Director Myles W. Scoggins For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LAS VEGAS SANDS CORP. Ticker: LVS Security ID: 517834107 Meeting Date: JUN 04, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles D. Forman For For Management 1.2 Elect Director George Jamieson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation LEAR CORPORATION Ticker: LEA Security ID: 521865204 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Bott For For Management 1b Elect Director Thomas P. Capo For For Management 1c Elect Director Jonathan F. Foster For For Management 1d Elect Director Kathleen A. Ligocki For For Management 1e Elect Director Conrad L. Mallett, Jr. For For Management 1f Elect Director Donald L. Runkle For For Management 1g Elect Director Matthew J. Simoncini For For Management 1h Elect Director Gregory C. Smith For For Management 1i Elect Director Henry D. G. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management LENNAR CORPORATION Ticker: LEN Security ID: 526057104 Meeting Date: APR 09, 2014 Meeting Type: Annual Record Date: FEB 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irving Bolotin For For Management 1.2 Elect Director Steven L. Gerard For For Management 1.3 Elect Director Theron I. 'Tig' Gilliam For For Management 1.4 Elect Director Sherrill W. Hudson For For Management 1.5 Elect Director R. Kirk Landon For For Management 1.6 Elect Director Sidney Lapidus For For Management 1.7 Elect Director Stuart A. Miller For For Management 1.8 Elect Director Teri P. McClure For For Management 1.9 Elect Director Jeffrey Sonnenfeld For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIBERTY GLOBAL PLC Ticker: LBTYA Security ID: G5480U104 Meeting Date: JAN 30, 2014 Meeting Type: Special Record Date: DEC 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Omnibus Stock Plan For Against Management 2 Approve Non-Employee Director Omnibus For Against Management Stock Plan LIBERTY GLOBAL PLC Ticker: LBTYK Security ID: G5480U104 Meeting Date: JUN 26, 2014 Meeting Type: Annual Record Date: APR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Miranda Curtis For Against Management 2 Elect Director John W. Dick For For Management 3 Elect Director J.C. Sparkman For For Management 4 Elect Director J. David Wargo For For Management 5 Approve Remuneration Policy For Against Management 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 7 Advisory Vote on Say on Pay Frequency Three One Year Management Years 8 Approve Remuneration Report For Against Management 9 Ratify KPMG LLP as Independent Auditors For For Management 10 Ratify KPMG LLP as Statutory Auditor For For Management 11 Authorize Audit Committee to Fix For For Management Remuneration of Statutory Auditors LIFELOCK, INC. Ticker: LOCK Security ID: 53224V100 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Albert A. (Rocky) For Withhold Management Pimentel 1.2 Elect Director Thomas J. Ridge For Withhold Management 2 Ratify Auditors For For Management LINCOLN ELECTRIC HOLDINGS, INC. Ticker: LECO Security ID: 533900106 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David H. Gunning For For Management 1.2 Elect Director G. Russell Lincoln For For Management 1.3 Elect Director Christopher L. Mapes For For Management 1.4 Elect Director Phillip J. Mason For For Management 1.5 Elect Director Hellene S. Runtagh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management LKQ CORPORATION Ticker: LKQ Security ID: 501889208 Meeting Date: MAY 05, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Clinton Allen For For Management 1.2 Elect Director Ronald G. Foster For For Management 1.3 Elect Director Joseph M. Holsten For For Management 1.4 Elect Director Blythe J. McGarvie For For Management 1.5 Elect Director Paul M. Meister For For Management 1.6 Elect Director John F. O'Brien For For Management 1.7 Elect Director Guhan Subramanian For For Management 1.8 Elect Director Robert L. Wagman For For Management 1.9 Elect Director William M. Webster, IV For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dianne Neal Blixt For For Management 1.2 Elect Director Andrew H. Card, Jr. For For Management 1.3 Elect Director Virgis W. Colbert For Against Management 1.4 Elect Director David E.R. Dangoor For For Management 1.5 Elect Director Murray S. Kessler For For Management 1.6 Elect Director Jerry W. Levin For For Management 1.7 Elect Director Richard W. Roedel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Report on Lobbying Payments and Policy Against Abstain Shareholder 6 Inform Poor and Less Educated on Against Against Shareholder Health Consequences of Tobacco LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: MAY 30, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director David W. Bernauer For For Management 1.3 Elect Director Leonard L. Berry For For Management 1.4 Elect Director Angela F. Braly For For Management 1.5 Elect Director Richard W. Dreiling For For Management 1.6 Elect Director Dawn E. Hudson For For Management 1.7 Elect Director Robert L. Johnson For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Richard K. Lochridge For For Management 1.10 Elect Director Robert A. Niblock For For Management 1.11 Elect Director Eric C. Wiseman For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Report on Data Used to Make Against Abstain Shareholder Environmental Goals and Costs and Benefits of Sustainability Program MARATHON PETROLEUM CORPORATION Ticker: MPC Security ID: 56585A102 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven A. Davis For For Management 1b Elect Director Gary R. Heminger For For Management 1c Elect Director John W. Snow For For Management 1d Elect Director John P. Surma For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 5 Report on Lobbying Payments and Policy Against Abstain Shareholder MARTIN MARIETTA MATERIALS, INC. Ticker: MLM Security ID: 573284106 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sue W. Cole For For Management 1.2 Elect Director Michael J. Quillen For For Management 1.3 Elect Director Stephen P. Zelnak, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MARTIN MARIETTA MATERIALS, INC. Ticker: MLM Security ID: 573284106 Meeting Date: JUN 30, 2014 Meeting Type: Special Record Date: MAY 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management MASIMO CORPORATION Ticker: MASI Security ID: 574795100 Meeting Date: OCT 02, 2013 Meeting Type: Annual Record Date: AUG 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joe Kiani For For Management 1.2 Elect Director Jack Lasersohn For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation MASIMO CORPORATION Ticker: MASI Security ID: 574795100 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven J. Barker For Against Management 1.2 Elect Director Sanford Fitch For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 03, 2014 Meeting Type: Annual Record Date: APR 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard Haythornthwaite For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Silvio Barzi For For Management 1d Elect Director David R. Carlucci For For Management 1e Elect Director Steven J. Freiberg For For Management 1f Elect Director Julius Genachowski For For Management 1g Elect Director Merit E. Janow For For Management 1h Elect Director Nancy J. Karch For For Management 1i Elect Director Marc Olivie For For Management 1j Elect Director Rima Qureshi For For Management 1k Elect Director Jose Octavio Reyes For For Management Lagunes 1l Elect Director Jackson P. Tai For For Management 1m Elect Director Edward Suning Tian For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MELCO CROWN ENTERTAINMENT LTD. Ticker: 06883 Security ID: 585464100 Meeting Date: MAR 26, 2014 Meeting Type: Special Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Special Dividend For For Management MELCO CROWN ENTERTAINMENT LTD. Ticker: 06883 Security ID: 585464100 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Clarence Yuk Man Chung as For For Management Director 2b Elect William Todd Nisbet as Director For For Management 2c Elect James Andrew Charles MacKenzie For For Management as Director 2d Elect Thomas Jefferson Wu as Director For For Management 3 Authorize Board to Fix Directors' For For Management Remuneration 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital 7 Authorize Reissuance of Repurchased For Against Management Shares MELLANOX TECHNOLOGIES, LTD. Ticker: MLNX Security ID: M51363113 Meeting Date: JAN 07, 2014 Meeting Type: Special Record Date: NOV 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve The Company's Compensation For For Management Philosophy Statement A Vote FOR if you are a controlling None Against Management shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager METHANEX CORPORATION Ticker: MX Security ID: 59151K108 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce Aitken For For Management 1.2 Elect Director Howard Balloch For For Management 1.3 Elect Director Phillip Cook For For Management 1.4 Elect Director John Floren For For Management 1.5 Elect Director Thomas Hamilton For For Management 1.6 Elect Director Robert Kostelnik For For Management 1.7 Elect Director Douglas Mahaffy For For Management 1.8 Elect Director A. Terence (Terry) Poole For For Management 1.9 Elect Director John Reid For For Management 1.10 Elect Director Janice Rennie For For Management 1.11 Elect Director Monica Sloan For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach MICHAEL KORS HOLDINGS LIMITED Ticker: KORS Security ID: G60754101 Meeting Date: AUG 01, 2013 Meeting Type: Annual Record Date: JUN 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Michael Kors as a Director For For Management 1b Elect Judy Gibbons as a Director For For Management 1c Elect Lawrence Stroll as a Director For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management MOBILE MINI, INC. Ticker: MINI Security ID: 60740F105 Meeting Date: JUL 24, 2013 Meeting Type: Annual Record Date: MAY 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick McNamee, III For For Management 1.2 Elect Director Lawrence Trachtenberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management MOBILE MINI, INC. Ticker: MINI Security ID: 60740F105 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael L. Watts For For Management 1.2 Elect Director Erik Olsson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MOHAWK INDUSTRIES, INC. Ticker: MHK Security ID: 608190104 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Ill For For Management 1.2 Elect Director Jeffrey S. Lorberbaum For For Management 1.3 Elect Director Karen A. Smith Bogart For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONSTER BEVERAGE CORPORATION Ticker: MNST Security ID: 611740101 Meeting Date: JUN 02, 2014 Meeting Type: Annual Record Date: APR 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney C. Sacks For For Management 1.2 Elect Director Hilton H. Schlosberg For For Management 1.3 Elect Director Mark J. Hall For For Management 1.4 Elect Director Norman C. Epstein For For Management 1.5 Elect Director Benjamin M. Polk For For Management 1.6 Elect Director Sydney Selati For For Management 1.7 Elect Director Harold C. Taber, Jr. For For Management 1.8 Elect Director Mark S. Vidergauz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Adopt Policy and Report on Board Against Against Shareholder Diversity MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Erskine B. Bowles For For Management 1.2 Elect Director Howard J. Davies For For Management 1.3 Elect Director Thomas H. Glocer For For Management 1.4 Elect Director James P. Gorman For For Management 1.5 Elect Director Robert H. Herz For For Management 1.6 Elect Director C. Robert Kidder For For Management 1.7 Elect Director Klaus Kleinfeld For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Hutham S. Olayan For For Management 1.10 Elect Director James W. Owens For For Management 1.11 Elect Director O. Griffith Sexton For For Management 1.12 Elect Director Ryosuke Tamakoshi For For Management 1.13 Elect Director Masaaki Tanaka For For Management 1.14 Elect Director Laura D. Tyson For For Management 1.15 Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder MUELLER WATER PRODUCTS, INC. Ticker: MWA Security ID: 624758108 Meeting Date: JAN 29, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shirley C. Franklin For For Management 1.2 Elect Director Thomas J. Hansen For For Management 1.3 Elect Director Gregory E. Hyland For For Management 1.4 Elect Director Jerry W. Kolb For For Management 1.5 Elect Director Joseph B. Leonard For For Management 1.6 Elect Director Mark J. O'Brien For For Management 1.7 Elect Director Bernard G. Rethore For For Management 1.8 Elect Director Neil A. Springer For For Management 1.9 Elect Director Lydia W. Thomas For For Management 1.10 Elect Director Michael T. Tokarz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management NATIONAL FUEL GAS COMPANY Ticker: NFG Security ID: 636180101 Meeting Date: MAR 13, 2014 Meeting Type: Annual Record Date: JAN 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald W. Jibson For For Management 1.2 Elect Director Jeffrey W. Shaw For For Management 1.3 Elect Director Ronald J. Tanski For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity and Expression NATURAL GROCERS BY VITAMIN COTTAGE, INC. Ticker: NGVC Security ID: 63888U108 Meeting Date: MAR 05, 2014 Meeting Type: Annual Record Date: JAN 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zephyr Isely For For Management 1.2 Elect Director Michael T. Campbell For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management NETFLIX, INC. Ticker: NFLX Security ID: 64110L106 Meeting Date: JUN 09, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Reed Hastings For Withhold Management 1.2 Elect Director Jay C. Hoag For Withhold Management 1.3 Elect Director A. George (Skip) Battle For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Declassify the Board of Directors Against For Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Submit Shareholder Rights Plan (Poison Against For Shareholder Pill) to Shareholder Vote 8 Provide For Confidential Running Vote Against For Shareholder Tallies 9 Require Independent Board Chairman Against For Shareholder NEUROCRINE BIOSCIENCES, INC. Ticker: NBIX Security ID: 64125C109 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: APR 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin C. Gorman For For Management 1.2 Elect Director Gary A. Lyons For Withhold Management 1.3 Elect Director William H. Rastetter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management NORWEGIAN CRUISE LINE HOLDINGS LTD. Ticker: NCLH Security ID: G66721104 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Tan Sri Lim Kok Thay For Against Management 1b Elect Director David M. Abrams For Against Management 1c Elect Director John Chidsey For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officer's Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management NPS PHARMACEUTICALS, INC. Ticker: NPSP Security ID: 62936P103 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael W. Bonney For For Management 1.2 Elect Director Colin Broom For For Management 1.3 Elect Director Georges Gemayel For For Management 1.4 Elect Director Pedro Granadillo For For Management 1.5 Elect Director James G. Groninger For For Management 1.6 Elect Director Francois Nader For For Management 1.7 Elect Director Rachel R. Selisker For For Management 1.8 Elect Director Peter G. Tombros For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: JUN 24, 2014 Meeting Type: Annual Record Date: MAY 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director M. Truman Hunt For For Management 1.4 Elect Director Andrew D. Lipman For For Management 1.5 Elect Director Steven J. Lund For For Management 1.6 Elect Director Patricia A. Negron For For Management 1.7 Elect Director Neil H. Offen For For Management 1.8 Elect Director Thomas R. Pisano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management OUTOKUMPU OYJ Ticker: OUT1V Security ID: X61161109 Meeting Date: JUN 16, 2014 Meeting Type: Special Record Date: JUN 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Call the Meeting to Order None None Management 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Prepare and Approve List of For For Management Shareholders 6 Approve 1:25 Reverse Stock Split For For Management 7 Approve Issuance of Shares without For For Management Preemptive Rights 8 Authorize Share Repurchase Program For For Management 9 Close Meeting None None Management PENN VIRGINIA CORPORATION Ticker: PVA Security ID: 707882106 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John U. Clarke For For Management 1.2 Elect Director Edward B. Cloues, II For For Management 1.3 Elect Director Steven W. Krablin For For Management 1.4 Elect Director Marsha R. Perelman For For Management 1.5 Elect Director H. Baird Whitehead For For Management 1.6 Elect Director Gary K. Wright For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 19, 2014 Meeting Type: Annual Record Date: APR 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Baglivo For For Management 1.2 Elect Director Brent Callinicos For For Management 1.3 Elect Director Emanuel Chirico For For Management 1.4 Elect Director Juan R. Figuereo For For Management 1.5 Elect Director Joseph B. Fuller For For Management 1.6 Elect Director Fred Gehring For For Management 1.7 Elect Director Bruce Maggin For For Management 1.8 Elect Director V. James Marino For For Management 1.9 Elect Director Henry Nasella For For Management 1.10 Elect Director Rita M. Rodriguez For For Management 1.11 Elect Director Edward R. Rosenfeld For For Management 1.12 Elect Director Craig Rydin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management QLIK TECHNOLOGIES INC. Ticker: QLIK Security ID: 74733T105 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce Golden For For Management 1.2 Elect Director Lars Bjork For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation QUANTA SERVICES, INC. Ticker: PWR Security ID: 74762E102 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Ball For For Management 1.2 Elect Director J. Michal Conaway For For Management 1.3 Elect Director Vincent D. Foster For For Management 1.4 Elect Director Bernard Fried For For Management 1.5 Elect Director Louis C. Golm For For Management 1.6 Elect Director Worthing F. Jackman For For Management 1.7 Elect Director James F. O Neil, III For For Management 1.8 Elect Director Bruce Ranck For For Management 1.9 Elect Director Margaret B. Shannon For For Management 1.10 Elect Director Pat Wood, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ROCK-TENN COMPANY Ticker: RKT Security ID: 772739207 Meeting Date: JAN 31, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenny A. Hourihan For For Management 1.2 Elect Director Steven C. Voorhees For For Management 1.3 Elect Director J. Powell Brown For Withhold Management 1.4 Elect Director Robert M. Chapman For For Management 1.5 Elect Director Terrell K. Crews For For Management 1.6 Elect Director Russell M. Currey For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management ROPER INDUSTRIES, INC. Ticker: ROP Security ID: 776696106 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard F. Wallman For For Management 1.2 Elect Director Christopher Wright For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael Balmuth For For Management 1b Elect Director K. Gunnar Bjorklund For For Management 1c Elect Director Michael J. Bush For For Management 1d Elect Director Norman A. Ferber For For Management 1e Elect Director Sharon D. Garrett For For Management 1f Elect Director George P. Orban For For Management 1g Elect Director Lawrence S. Peiros For For Management 1h Elect Director Gregory L. Quesnel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SAFE BULKERS INC. Ticker: SB Security ID: Y7388L103 Meeting Date: JUN 02, 2014 Meeting Type: Annual Record Date: MAY 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Konstantinos Adamopoulos as For For Management Director 1.2 Elect Frank Sica as Director For For Management 2 Ratify Deloitte, Hadjipavlou, Sofianos For For Management & Cambanis S.A. as Auditors SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 02, 2014 Meeting Type: Annual Record Date: APR 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc Benioff For For Management 1.2 Elect Director Keith Block For For Management 1.3 Elect Director Craig Conway For For Management 1.4 Elect Director Alan Hassenfeld For For Management 1.5 Elect Director Colin Powell For For Management 1.6 Elect Director John V. Roos For For Management 1.7 Elect Director Lawrence Tomlinson For For Management 1.8 Elect Director Robin Washington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SALIX PHARMACEUTICALS, LTD. Ticker: SLXP Security ID: 795435106 Meeting Date: JUN 13, 2014 Meeting Type: Annual Record Date: APR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Chappell For For Management 1.2 Elect Director Thomas W. D'Alonzo For For Management 1.3 Elect Director William P. Keane For For Management 1.4 Elect Director Carolyn J. Logan For For Management 1.5 Elect Director Mark A. Sirgo For For Management 2 Increase Authorized Common Stock For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SBA COMMUNICATIONS CORPORATION Ticker: SBAC Security ID: 78388J106 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven E. Bernstein For For Management 1b Elect Director Duncan H. Cocroft For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SEMGROUP CORPORATION Ticker: SEMG Security ID: 81663A105 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald A. Ballschmiede For For Management 1.2 Elect Director Sarah M. Barpoulis For For Management 1.3 Elect Director John F. Chlebowski For For Management 1.4 Elect Director Carlin G. Conner For For Management 1.5 Elect Director Karl F. Kurz For For Management 1.6 Elect Director James H. Lytal For For Management 1.7 Elect Director Thomas R. McDaniel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SHIRE PLC Ticker: SHP Security ID: 82481R106 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Remuneration Policy For For Management 4 Elect Dominic Blakemore as Director For For Management 5 Re-elect William Burns as Director For For Management 6 Re-elect Dr Steven Gillis as Director For For Management 7 Re-elect Dr David Ginsburg as Director For For Management 8 Re-elect David Kappler as Director For For Management 9 Re-elect Susan Kilsby as Director For For Management 10 Re-elect Anne Minto as Director For For Management 11 Re-elect Dr Flemming Ornskov as For For Management Director 12 Re-elect David Stout as Director For For Management 13 Reappoint Deloitte LLP as Auditors For For Management 14 Authorise the Audit, Compliance & Risk For For Management Committee to Fix Remuneration of Auditors 15 Approve Increase in Borrowing Powers For For Management 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise the Company to Call EGM with For For Management Two Weeks' Notice SIGNATURE BANK Ticker: SBNY Security ID: 82669G104 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Shay For For Management 1.2 Elect Director Alfred B. DelBello For For Management 1.3 Elect Director Joseph J. DePaolo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SKYWORKS SOLUTIONS, INC. Ticker: SWKS Security ID: 83088M102 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. McLachlan For For Management 1.2 Elect Director David J. Aldrich For For Management 1.3 Elect Director Kevin L. Beebe For For Management 1.4 Elect Director Timothy R. Furey For For Management 1.5 Elect Director Balakrishnan S. Iyer For For Management 1.6 Elect Director Christine King For For Management 1.7 Elect Director David P. McGlade For For Management 1.8 Elect Director Robert A. Schriesheim For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SS&C TECHNOLOGIES HOLDINGS, INC. Ticker: SSNC Security ID: 78467J100 Meeting Date: MAY 29, 2014 Meeting Type: Annual Record Date: APR 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Normand A. Boulanger For For Management 1.2 Elect Director David A. Varsano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Stock Option Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management STEALTHGAS INC. Ticker: GASS Security ID: Y81669106 Meeting Date: SEP 23, 2013 Meeting Type: Annual Record Date: AUG 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Michael G. Jolliffe as Director For For Management 1.2 Elect John Kostoyannis as Director For For Management 2 Ratify Deloitte Hadjipavlou, Sofianos For For Management & Cambanis S.A. as Auditors STERICYCLE, INC. Ticker: SRCL Security ID: 858912108 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark C. Miller For For Management 1b Elect Director Jack W. Schuler For For Management 1c Elect Director Charles A. Alutto For For Management 1d Elect Director Thomas D. Brown For For Management 1e Elect Director Thomas F. Chen For For Management 1f Elect Director Rod F. Dammeyer For For Management 1g Elect Director William K. Hall For For Management 1h Elect Director John Patience For For Management 1i Elect Director Mike S. Zafirovski For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Provide Right to Call Special Meeting For For Management TEREX CORPORATION Ticker: TEX Security ID: 880779103 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ronald M. DeFeo For For Management 1b Elect Director G. Chris Andersen For For Management 1c Elect Director Paula H. J. Cholmondeley For For Management 1d Elect Director Donald DeFosset For For Management 1e Elect Director Thomas J. Hansen For For Management 1f Elect Director Raimund Klinkner For For Management 1g Elect Director David A. Sachs For For Management 1h Elect Director Oren G. Shaffer For For Management 1i Elect Director David C. Wang For For Management 1j Elect Director Scott W. Wine For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE KROGER CO. Ticker: KR Security ID: 501044101 Meeting Date: JUN 26, 2014 Meeting Type: Annual Record Date: APR 29, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Reuben V. Anderson For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director David B. Dillon For For Management 1d Elect Director Susan J. Kropf For For Management 1e Elect Director David B. Lewis For For Management 1f Elect Director W. Rodney McMullen For For Management 1g Elect Director Jorge P. Montoya For For Management 1h Elect Director Clyde R. Moore For For Management 1i Elect Director Susan M. Phillips For For Management 1j Elect Director Steven R. Rogel For For Management 1k Elect Director James A. Runde For For Management 1l Elect Director Ronald L. Sargent For For Management 1m Elect Director Bobby S. Shackouls For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Report on Human Rights Risk Assessment Against Abstain Shareholder Process 6 Report on Extended Producer Against Against Shareholder Responsibility Policy Position and Assess Alternatives THE MANITOWOC COMPANY, INC. Ticker: MTW Security ID: 563571108 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald M. Condon For For Management 1.2 Elect Director Keith D. Nosbusch For For Management 1.3 Elect Director Glen E. Tellock For For Management 1.4 Elect Director Robert G. Bohn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE NASDAQ OMX GROUP, INC. Ticker: NDAQ Security ID: 631103108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene T. Begley For For Management 1b Elect Director Steven D. Black For For Management 1c Elect Director Borje E. Ekholm For For Management 1d Elect Director Robert Greifeld For For Management 1e Elect Director Glenn H. Hutchins For For Management 1f Elect Director Essa Kazim For For Management 1g Elect Director John D. Markese For For Management 1h Elect Director Ellyn A. McColgan For For Management 1i Elect Director Thomas F. O Neill For For Management 1j Elect Director Michael R. Splinter For For Management 1k Elect Director Lars R. Wedenborn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Charter to Remove Certain For For Management Provisions THE PRICELINE GROUP INC. Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy M. Armstrong For For Management 1.2 Elect Director Howard W. Barker, Jr. For For Management 1.3 Elect Director Jeffery H. Boyd For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Darren R. Huston For For Management 1.8 Elect Director Nancy B. Peretsman For For Management 1.9 Elect Director Thomas E. Rothman For For Management 1.10 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder THE TJX COMPANIES, INC. Ticker: TJX Security ID: 872540109 Meeting Date: JUN 10, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zein Abdalla For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Alan M. Bennett For For Management 1.4 Elect Director Bernard Cammarata For For Management 1.5 Elect Director David T. Ching For For Management 1.6 Elect Director Michael F. Hines For For Management 1.7 Elect Director Amy B. Lane For For Management 1.8 Elect Director Carol Meyrowitz For For Management 1.9 Elect Director John F. O'Brien For For Management 1.10 Elect Director Willow B. Shire For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TOWERS WATSON & CO. Ticker: TW Security ID: 891894107 Meeting Date: NOV 15, 2013 Meeting Type: Annual Record Date: SEP 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Victor F. Ganzi For For Management 1b Elect Director John J. Haley For For Management 1c Elect Director Leslie S. Heisz For For Management 1d Elect Director Brendan R. O'Neill For For Management 1e Elect Director Linda D. Rabbitt For For Management 1f Elect Director Gilbert T. Ray For For Management 1g Elect Director Paul Thomas For For Management 1h Elect Director Wilhelm Zeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TRACTOR SUPPLY COMPANY Ticker: TSCO Security ID: 892356106 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cynthia T. Jamison For For Management 1.2 Elect Director Johnston C. Adams For For Management 1.3 Elect Director Peter D. Bewley For For Management 1.4 Elect Director Jack C. Bingleman For For Management 1.5 Elect Director Richard W. Frost For For Management 1.6 Elect Director George MacKenzie For For Management 1.7 Elect Director Edna K. Morris For For Management 1.8 Elect Director Gregory A. Sandfort For For Management 1.9 Elect Director Mark J. Weikel For For Management 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITED CONTINENTAL HOLDINGS, INC. Ticker: UAL Security ID: 910047109 Meeting Date: JUN 11, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carolyn Corvi For For Management 1.2 Elect Director Jane C. Garvey For For Management 1.3 Elect Director Walter Isaacson For For Management 1.4 Elect Director Henry L. Meyer, III For For Management 1.5 Elect Director Oscar Munoz For For Management 1.6 Elect Director William R. Nuti For For Management 1.7 Elect Director Laurence E. Simmons For For Management 1.8 Elect Director Jeffery A. Smisek For For Management 1.9 Elect Director David J. Vitale For For Management 1.10 Elect Director John H. Walker For For Management 1.11 Elect Director Charles A. Yamarone For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Non-Employee Director Omnibus For For Management Stock Plan UNITED RENTALS, INC. Ticker: URI Security ID: 911363109 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Bobby J. Griffin For For Management 1.4 Elect Director Michael J. Kneeland For For Management 1.5 Elect Director Pierre E. Leroy For For Management 1.6 Elect Director Singleton B. McAllister For For Management 1.7 Elect Director Brian D. McAuley For For Management 1.8 Elect Director John S. McKinney For For Management 1.9 Elect Director James H. Ozanne For For Management 1.10 Elect Director Jason D. Papastavrou For For Management 1.11 Elect Director Filippo Passerini For For Management 1.12 Elect Director Donald C. Roof For For Management 1.13 Elect Director Keith Wimbush For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation US AIRWAYS GROUP, INC. Ticker: LCC Security ID: 90341W108 Meeting Date: JUL 12, 2013 Meeting Type: Annual Record Date: MAY 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management 4a Elect Director Denise M. O'Leary For For Management 4b Elect Director George M. Philip For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VANTIV, INC. Ticker: VNTV Security ID: 92210H105 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Maldonado For For Management 1.2 Elect Director Christopher Pike For For Management 1.3 Elect Director Daniel Poston For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management VERTEX PHARMACEUTICALS INCORPORATED Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Margaret G. McGlynn For For Management 1.2 Elect Director Wayne J. Riley For For Management 1.3 Elect Director William D. Young For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VMWARE, INC. Ticker: VMW Security ID: 928563402 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Pamela J. Craig For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management W.W. GRAINGER, INC. Ticker: GWW Security ID: 384802104 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Anderson For For Management 1.2 Elect Director V. Ann Hailey For For Management 1.3 Elect Director William K. Hall For For Management 1.4 Elect Director Stuart L. Levenick For For Management 1.5 Elect Director Neil S. Novich For For Management 1.6 Elect Director Michael J. Roberts For For Management 1.7 Elect Director Gary L. Rogers For For Management 1.8 Elect Director James T. Ryan For For Management 1.9 Elect Director E. Scott Santi For For Management 1.10 Elect Director James D. Slavik For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WAGEWORKS, INC. Ticker: WAGE Security ID: 930427109 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Larson For For Management 1.2 Elect Director Mariann Byerwalter For For Management 1.3 Elect Director Edward C. Nafus For For Management 2 Ratify Auditors For For Management WELLCARE HEALTH PLANS, INC. Ticker: WCG Security ID: 94946T106 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard C. Breon For For Management 1b Elect Director Carol J. Burt For For Management 1c Elect Director Roel C. Campos For For Management 1d Elect Director David J. Gallitano For For Management 1e Elect Director D. Robert Graham For For Management 1f Elect Director Kevin F. Hickey For For Management 1g Elect Director Christian P. Michalik For For Management 1h Elect Director Glenn D. Steele, Jr. For For Management 1i Elect Director William L. Trubeck For For Management 1j Elect Director Paul E. Weaver For For Management 2 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WESTLAKE CHEMICAL CORPORATION Ticker: WLK Security ID: 960413102 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dorothy C. Jenkins For Withhold Management 1.2 Elect Director Max L. Lukens For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 4 Increase Authorized Common Stock For For Management 5 Ratify Auditors For For Management WEX INC. Ticker: WEX Security ID: 96208T104 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael E. Dubyak For For Management 1.2 Elect Director Eric Duprat For For Management 1.3 Elect Director Ronald T. Maheu For For Management 1.4 Elect Director Rowland T. Moriarty For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management WEYERHAEUSER COMPANY Ticker: WY Security ID: 962166104 Meeting Date: APR 10, 2014 Meeting Type: Annual Record Date: FEB 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Debra A. Cafaro For For Management 1.2 Elect Director Mark A. Emmert For For Management 1.3 Elect Director John I. Kieckhefer For For Management 1.4 Elect Director Wayne W. Murdy For For Management 1.5 Elect Director Nicole W. Piasecki For For Management 1.6 Elect Director Doyle R. Simons For For Management 1.7 Elect Director Richard H. Sinkfield For For Management 1.8 Elect Director D. Michael Steuert For For Management 1.9 Elect Director Kim Williams For For Management 1.10 Elect Director Charles R. Williamson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management WHIRLPOOL CORPORATION Ticker: WHR Security ID: 963320106 Meeting Date: APR 15, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel R. Allen For For Management 1b Elect Director Gary T. DiCamillo For For Management 1c Elect Director Diane M. Dietz For For Management 1d Elect Director Geraldine T. Elliott For For Management 1e Elect Director Jeff M. Fettig For For Management 1f Elect Director Michael F. Johnston For For Management 1g Elect Director William T. Kerr For For Management 1h Elect Director John D. Liu For For Management 1i Elect Director Harish Manwani For For Management 1j Elect Director William D. Perez For For Management 1k Elect Director Michael A. Todman For For Management 1l Elect Director Michael D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Executive Incentive Bonus Plan For For Management WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: FEB 24, 2014 Meeting Type: Annual Record Date: DEC 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For For Management 1.3 Elect Director Shahid 'Hass' Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For For Management 1.8 Elect Director Morris 'Mo' Siegel For For Management 1.9 Elect Director Jonathan Sokoloff For For Management 1.10 Elect Director Ralph Sorenson For For Management 1.11 Elect Director William 'Kip' Tindell, For For Management III 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Claw-back of Payments under Against For Shareholder Restatements 5 Provide For Confidential Running Vote Against For Shareholder Tallies WISDOMTREE INVESTMENTS, INC. Ticker: WETF Security ID: 97717P104 Meeting Date: JUL 24, 2013 Meeting Type: Annual Record Date: MAY 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven L. Begleiter For Against Management 1.2 Elect Director Win Neuger For For Management 2 Ratify Auditors For For Management WNS HOLDINGS LTD. Ticker: WNS Security ID: 92932M101 Meeting Date: SEP 25, 2013 Meeting Type: Annual Record Date: AUG 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports (Voting) 2 Ratify Grant Thornton India LLP as For For Management Auditors 3 Authorize Board to Fix Remuneration of For For Management Auditors 4 Reelect Anthony A. Greener as a Class For For Management I Director 5 Reelect Richard Bernays as a Class I For For Management Director 6 Reelect Adrian T. Dillon as a Class I For For Management Director 7 Approve Remuneration of Directors For For Management 8 Approve Increase in Ordinary For For Management Shares/American Depositary Shares (ADSs) and Adopt Third Amended and Restated 2006 Incentive Award Plan XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 14, 2013 Meeting Type: Annual Record Date: JUN 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip T. Gianos For For Management 1.2 Elect Director Moshe N. Gavrielov For For Management 1.3 Elect Director John L. Doyle For For Management 1.4 Elect Director William G. Howard, Jr. For For Management 1.5 Elect Director J. Michael Patterson For For Management 1.6 Elect Director Albert A. Pimentel For For Management 1.7 Elect Director Marshall C. Turner For For Management 1.8 Elect Director Elizabeth W. Vanderslice For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Amend Omnibus Stock Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management END NPX REPORT
